 

EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 8, 2013 (the
“Effective Date”), is entered into by and among NOVEL DRUG SOLUTIONS LLC, a New
Jersey limited liability company (“NDS”), with a place of business at 540 State
Route 10, Suite 3, Randolph, New Jersey 07869, and EYE CARE NORTHWEST, PA, a New
Jersey profession association (“ECNW”, each of NDS and ECNW a “Seller” and
collectively the “Sellers”), with a place of business at 350 Sparta Ave., Bldg
A, Sparta, New Jersey 07871, and IMPRIMIS PHARMACEUTICALS, INC., a Delaware
corporation (“Imprimis”), with a place of business at 12626 High Bluff Drive,
Suite 150, San Diego, California 92130. The parties hereby agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the respective meanings set forth below and grammatical variations of such
terms shall have corresponding meanings:

 

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.

 

1.2 “Assets” shall mean, collectively, (a) the Technology; (b) all discoveries,
inventions, technology, compositions, formulations, samples, components,
processes, standards, methods, procedures and techniques relating thereto;
(c) all formulae, data, information, results of experimentation and testing, and
other know-how, whether or not patentable or copyrightable, relating thereto;
(d) all product registrations and applications therefor relating thereto; and
(e) all intellectual property rights and other assets relating thereto.

 

1.3 “Assigned Patent Rights” shall mean, collectively, (a) all patent
applications (including provisional patent applications) in any jurisdiction
that claim the Technology, together with all divisionals, continuations and
continuations-in-part that claim priority to, or common priority with, the
foregoing; (b) all patents issuing therefrom (including utility models and
design patents and certificates of invention), together with all reissues,
renewals, extensions or additions thereof and thereto; and (c) all foreign
counterparts with or to any of the foregoing.

 

1.4 “Contract” or “Contracts” shall mean any mortgage, indenture, lease,
contract, covenant, arrangement, agreement, instrument, commitment, purchase
order or license.

 

1.5 “Development Recovery Amount” shall mean, with respect to any Product, the
fully-burdened costs (determined in accordance with GAAP, consistently applied)
to Imprimis or its Affiliates incurred or accrued in connection with the
research, development, production and regulatory approval of such Product.

 

1

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

1.6 “Encumbrance” or “Encumbrances” shall mean any encumbrance, lien, charge,
hypothecation, pledge, mortgage, adverse claim, option, preemptive right, or
other security interest of any nature, or any Contract to create any of the
foregoing entered into by any of the Sellers on or before the Effective Date.

 

1.7 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product after all applicable marketing and pricing approvals (if
any) have been granted by the applicable governing health authority of such
country.

 

1.8 “GAAP” shall mean generally accepted accounting principles and practices as
developed and modified by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board, applied on a consistent basis.

 

1.9 “Knowledge” shall mean the actual knowledge of any director, officer, member
or employee of the applicable Person, and the Knowledge such individuals would
reasonably be expected to obtain in the course of diligently performing his or
her duties for such Person and/or making a reasonable inquiry into the matters
contemplated by this Agreement.

 

1.10 “Licensee” shall mean a Third Party to whom Imprimis or its Affiliate has
granted a license, immunity or other right under the Assigned Patent Rights to
offer to sell, sell or otherwise commercialize one or more Products, provided
such license has not expired or been terminated.

 

1.11 “Net Licensing Revenues” shall mean, with respect to any Product, the
aggregate cash consideration received by Imprimis or its Affiliates in
consideration for the grant by Imprimis or its Affiliates to a Licensee of a
license, immunity or other right under the Assigned Patent Rights to offer to
sell, sell or otherwise commercialize such Product (excluding amounts received
to reimburse Imprimis or its Affiliates for research, development or similar
services conducted for such Product, in reimbursement of patent or other
out-of-pocket expenses relating to such Product, or in consideration for the
purchase of any debt or securities of Imprimis or its Affiliates).

 

1.12 “Net Receipts” shall mean, with respect to any Product, the aggregate of
the Net Sales thereof and Net Licensing Revenues therefrom in excess of the
Development Recovery Amount therefor.

 

1.13 “Net Sales” shall mean, with respect to any Product, the gross sales price
of such Product invoiced by Imprimis and its Affiliates to customers who are not
Affiliates (or are Affiliates but are the end users of such Product), less
(a) credits, allowances, discounts and rebates to, and chargebacks from the
account of, such customers; (b) freight and insurance costs in transporting such
Product; (c) cash, quantity and trade discounts, rebates and other price
reductions for such Product; (d) sales, use, value-added and other direct taxes;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product; (f) an allowance for uncollectible or
bad debts determined in accordance with generally accepted accounting
principles; and (g) the fully-burdened cost of goods sold determined in
accordance with generally accepted accounting principles.

 

2

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

1.14 “Payment Period” shall mean, on a Product-by-Product and country-by-country
basis, the period of time beginning on the date of the First Commercial Sale of
such Product in such country and continuing during the term for which a valid
claim of an issued patent within the Assigned Patent Rights in such country
remains in effect and would be infringed but for rights under the Assigned
Patent Rights by the use, offer for sale, sale or import of such Product in such
country.

 

1.15 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group of any of the foregoing.

 

1.16 “Product” will mean any product, in any form or formulation, of an
injectable ophthalmological pharmaceutical composition, the composition
comprising at least one therapeutically effective quantity of an anti-bacterial
agent, at least one therapeutically effective quantity of an anti-inflammatory
agent, at least one pharmaceutically acceptable excipient and at least one
pharmaceutically acceptable carrier appropriate for intraocular or intravitreal
injection, in each case for use in the prevention or treatment of any ophthalmic
disease, state or condition in humans, which if made, used, offered for sale,
sold or imported absent rights under the Assigned Patent Rights would infringe a
valid claim of an issued patent within the Assigned Patent Rights.

 

1.17 “Tax” or “Taxes” shall mean any and all federal, state, local and foreign
taxes, assessments and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes as well as public imposts, fees and social security charges (including but
not limited to health, unemployment and pension insurance), together with all
interest, penalties and additions imposed with respect to such amounts and any
obligation under any agreement or arrangement with any other Person with respect
to such amounts and including any liability for taxes of a predecessor entity.

 

1.18 “Technology” shall mean, collectively, (a) all compositions having
anti-bacterial and anti-inflammatory properties comprising at least one
therapeutically effective quantity of an anti-bacterial agent, at least one
therapeutically effective quantity of an anti-inflammatory agent, at least one
pharmaceutically acceptable excipient and at least one pharmaceutically
acceptable carrier; and (b) all methods of manufacture and use of the foregoing.

 

1.19 “Third Party” shall mean any Person other than Imprimis, the Sellers or
their respective Affiliates.

 

2. Purchase and Sale of the Assets.

 

2.1 Assets. Subject to the terms and conditions of this Agreement, Imprimis
hereby agrees to, and hereby does, purchase from the Sellers, and each of the
Sellers hereby agrees to, and hereby does, sell, convey, transfer and assign to
Imprimis, on the Effective Date, all of its right, title and interest in and to
the Assets. Concurrently with the execution of this Agreement, each of the
Sellers shall deliver all required consents to Material Contracts (as defined
below) as set forth on Schedule 3.7 hereof. To the extent necessary to comply
with applicable privacy laws, each of the Sellers shall have the right to redact
patient identifying information from any data or information transferred to
Imprimis.

 

3

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

2.2 No Assumption of Liabilities. Imprimis shall not be obligated to assume or
perform and is not assuming or performing any liabilities or obligations of any
of the Sellers which relate to the Sellers’ ownership of the Assets prior to the
Effective Date or otherwise, whether known or unknown, fixed or contingent,
certain or uncertain, and regardless of when they are or were asserted, and the
Sellers shall remain responsible for and shall promptly pay such liabilities.

 

2.3 Transfer Documents. The sale, conveyance, transfer and assignment of the
Assets from the Sellers to Imprimis in accordance with this Agreement will be
further evidenced by execution by the parties of such bills of sale, assignments
or other title transfer documents and instruments as reasonably requested by
Imprimis.

 

2.4 Consideration. The consideration for the sale to Imprimis of the Assets
under this Agreement shall consist of the following (collectively, the “Purchase
Price”):

 

2.4.1 [***], payable within thirty (30) days after the date of the issuance of
the first patent in the United States within the Assigned Patent Rights; and

 

2.4.2 [***], payable within thirty (30) days after Imprimis, its Affiliate or
Licensee files the first Investigational New Drug application with the United
States Food and Drug Administration for the first Product; and

 

2.4.3 [***], payable within thirty (30) days after Imprimis, its Affiliate or
Licensee files the first New Drug Application with the United States Food and
Drug Administration for the first Product; and

 

2.4.4 the Net Sales Payment Consideration (as defined below).

 

The parties acknowledge and agree that all payments of the Purchase Price
hereunder in any form to the Sellers shall be allocated and paid fifty
percent (50%) to NDS and fifty percent (50%) to ECNW (for their distribution) as
described in this Section 2.4

 

2.5 Allocation of Purchase Price. The Purchase Price shall be allocated, if an
allocation is required, by Imprimis within sixty (60) days following a
determination that such allocation is required. After the Effective Date,
Imprimis and the Sellers shall make consistent use of any allocation required
under Section 1060 of the Internal Revenue Code for all Tax purposes and in all
filings, declarations and reports with the Internal Revenue Service or any other
applicable taxing authority in respect thereof. In any and all actions, suits,
proceedings, arbitration, or governmental or regulatory investigations or audits
related to the determination of any Tax, neither Imprimis nor the Sellers shall
contend or represent that such allocation is not a correct allocation.

 

4

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

3. Representations and Warranties of the Sellers. Each of the Sellers hereby
represents and warrants to Imprimis, except as indicated on the disclosure
schedules attached to this Agreement, as follows:

 

3.1 Authority and Binding Effect. The Sellers have full power and authority to
execute and deliver this Agreement and the other documents and instruments
contemplated hereby. This Agreement and the other documents and instruments
contemplated hereby, and the consummation by the Sellers of their obligations
contained herein and therein, have been duly authorized by all necessary actions
of the Sellers, and this Agreement and the other documents and instruments
contemplated hereby have been duly executed and delivered by the Sellers. This
Agreement and the other documents and instruments contemplated hereby are valid
and binding agreements of the Sellers, enforceable against the Sellers in
accordance with their respective terms.

 

3.2 Organization and Standing. NDS is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New Jersey. ECNW is a physician association duly organized, validly existing and
in good standing under the laws of the State of New Jersey. Each of the Sellers
is qualified to do business in each jurisdiction where such qualification is
necessary. Each of the Sellers has the requisite corporate power and authority
to conduct its business as now conducted, to own the Assets and to use such
Assets in the conduct of its business.

 

3.3 Intellectual Property.

 

3.3.1 There exist no Assigned Patent Rights as of the Effective Date.

 

3.3.2 The Sellers have good and marketable title to each of the Assets, and each
of the Assets is held or controlled by one or both of the Sellers free and clear
of any Encumbrances (including without limitation any distribution rights and
royalty rights). All Assets are, and all Assigned Patent Rights will be, fully
transferable, alienable or licensable by Imprimis without restriction and
without payment of any kind to any Third Party.

 

3.3.3 All Assets are currently in compliance with applicable legal requirements
(including payment of filing, examination and maintenance fees and proofs of
use), and are not subject to any unpaid maintenance fees or taxes or actions
falling due within ten (10) days after the Effective Date.

 

3.3.4 To the extent that any Assets or Assigned Patent Rights were originally
owned or created by or for any Person other than the Sellers, (a) the Sellers
have obtained or will procure the complete, unencumbered and unrestricted right
to effect the transfer of the Assets or Assigned Patent Rights from the Sellers
to Imprimis and hereby confirm that such transfer does not violate any such
right to transfer; (b) no Third Parties have retained or otherwise have any
rights or licenses with respect to the Assets and Assigned Patent Rights; and
(iv) to the Knowledge of the Sellers, no valid basis exists for any such Person
to challenge or object to this Agreement or the transactions contemplated
herein.

 

5

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

3.3.5 No Seller or Affiliate of a Seller has transferred ownership of, or
granted any license of or right to use, or authorized the retention of any
rights to use, to any Person any Assets or Assigned Patent Rights.

 

3.3.6 No Seller is required to make or accrue any royalty, milestone or other
similar payment to any Third Party in connection with any of the Assets.

 

3.3.7 To Sellers’ Knowledge, none of the Assets transferred hereunder infringe
upon or misappropriate the intellectual property of any Third Party.

 

3.4 Conflicts; Consents. The execution and delivery by the Sellers of this
Agreement, and the consummation of the transactions contemplated hereby, will
not conflict with (i) any provision of the organizational documents or bylaws of
the Sellers; (ii) Contracts to which any Seller or any of its properties or
assets (including intangible assets) is subject; or (iii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to any of the
Sellers or any of its properties or assets (tangible and intangible). It is not
necessary for any of the Sellers to take any action or to obtain any approval,
consent or release by or from any Third Party, governmental or other, to enable
the Sellers to enter into or perform their obligations under this Agreement.

 

3.5 Litigation and Proceedings. There is no claim, action, suit, proceeding or
investigation (or any counter or cross-claim in an action brought by or on
behalf of a Seller), whether at law or in equity, or before or by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind, that is pending or,
to Sellers’ Knowledge, threatened, against any Seller, which (i) could
reasonably be expected to adversely affect the Sellers’ ability to perform its
obligations under this Agreement or complete any of the transactions
contemplated hereby; or (ii) involves the possibility of any judgment or
liability, or which may become a claim, against the Assets, Imprimis or its
business. None of the Sellers is subject to any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental department,
commission, board, bureau, agency or instrumentality having jurisdiction over
Sellers or any of the Assets that affects, involves or relates to the Assets.

 

3.6 Compliance with Law/Permits. Each Seller is in compliance with all, and is
not in violation of any, law, ordinance, order, decree, rule or regulation of
any governmental agency or authority, the violation of or noncompliance with
which could have a material adverse effect on such Seller. No unresolved
(i) charges of violations of laws or regulations relating to any of the Sellers’
business have been made or threatened; (ii) proceedings or investigations
relating to any of the Sellers’ business are pending or have been threatened;
and (iii) citations or notices of deficiency have been issued or have been
threatened against any of the Sellers relating to or arising out of its business
by any governmental authorities.

 

3.7 Contracts. Schedule 3.7 lists the Contracts to which the any of the Sellers
is a party as of the date hereof which arise out of or relate to the Assets by
which any of the Assets are currently bound (the “Material Contracts”). No
Seller is in violation of or in default under (nor is there existing conditions
which with the passage of time either giving of notice or both would cause such
a violation or default under) any such Material Contract. Each such Material
Contract is in full force and effect, and has a legal, valid and binding
obligation of such Seller, and to Sellers’ Knowledge, each of the other parties
thereto, and is enforceable in accordance with its terms. No Seller has received
notice that it is in violation or breach of or in default under any such
Material Contract. Except as set forth on Schedule 3.7, no such Material
Contract has a provision that would require consent, notice or the payment of
money or transfer of property as a result of the transactions contemplated
herein.

 

6

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

3.8 Full Disclosure. The representations and warranties made by the Sellers in
this Agreement and the schedules to be delivered pursuant to this Agreement do
not contain any untrue statement of material fact or omit to state a material
fact necessary to make any of them in the light of the circumstances in which
they were made, not misleading.

 

3.9 No Broker. The Sellers have not retained or used the services of an agent,
finder, or broker in connection with the transactions contemplated by this
Agreement

 

4. Representations and Warranties of Imprimis. Imprimis represents and warrants
to the Sellers as follows:

 

4.1 Authority and Binding Effect. Imprimis has the full corporate power and
authority to execute and deliver this Agreement and the other documents and
instruments contemplated hereby. This Agreement and the other documents and
instruments contemplated hereby, and the consummation by Imprimis of its
obligations contained herein and therein, have been duly authorized by all
necessary corporate actions of Imprimis, and this Agreement and the other
documents and instruments contemplated hereby have been duly executed and
delivered by Imprimis. This Agreement and the other documents and instruments
contemplated hereby t are valid and binding agreements of Imprimis, enforceable
against Imprimis in accordance with their respective terms.

 

4.2 Organization and Standing. Imprimis is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and
Imprimis is qualified to do business in each jurisdiction where such
qualification is necessary and where the failure to be so qualified would have a
material adverse effect on Imprimis. Imprimis has the requisite corporate power
and authority to conduct its business as now conducted.

 

4.3 Conflicts; Consents. The execution and delivery by Imprimis of this
Agreement, and the consummation of the transactions contemplated hereby, will
not give rise to a Conflict with respect to (i) any provision of the certificate
of incorporation or bylaws of Imprimis, each as amended to date; (ii) Contracts
to which Imprimis or any of its properties or assets (including intangible
assets) is subject; or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Imprimis or any of its properties or
assets (tangible and intangible), except in any such case where it would not
have a material adverse effect on the Seller’s rights under the Assets. It is
not necessary for Imprimis to take any action or to obtain any approval,
consent, or release by or from any Third Party, governmental or other, to enable
Imprimis to enter into or perform its obligations under this Agreement.

 

7

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

4.4 Compliance with Law/Permits. Imprimis is in compliance with all, and is not
in violation of any, law, ordinance, order, decree, rule or regulation of any
governmental agency or authority, the violation of or noncompliance with which
could have a material adverse effect on Imprimis. No unresolved (i) charges of
violations of laws or regulations relating to Imprimis’ business have been made
or threatened; (ii) proceedings or investigations relating to Imprimis’ business
are pending or have been threatened; and (iii) citations or notices of
deficiency have been issued or have been threatened, against Imprimis relating
to or arising out of its business by any governmental authorities, which have
had or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Imprimis.

 

4.5 No Broker. Imprimis has not retained or used the services of an agent,
finder, or broker in connection with the transactions contemplated by this
Agreement.

 

5. Net Sales Payments.

 

5.1 Net Sales Payment Amounts.

 

5.1.1 Net Sales Payment Consideration. Subject to the provisions in this
Section 5.1 and Section 5.2, on a Product-by-Product and country-by-country
basis, Imprimis shall pay to the Sellers, on a quarterly basis, an aggregate of
[***] of Net Receipts of any Product during the applicable Payment Period (the
“Net Sales Payment Consideration”).

 

5.1.2 Third Party Royalties. If Imprimis, its Licensees or their respective
Affiliates is required to pay royalties to any Third Party in order to make,
have made, use, sell, offer to sale or import any Product, then Imprimis shall
have the right to credit [***] of such Third Party royalty payments against the
Net Sales Payment Consideration owing to the Sellers under Section 5.1.1 with
respect to sales of such Product; provided, however, that Imprimis shall not
reduce the amount of the royalties paid to the Sellers under Section 5.1.1 by
reason of this Section 5.1.2, with respect to sales of such Product for any
period, to less than an aggregate of [***] of Net Receipts of such Product for
such period.

 

5.1.3 Combination/Bundled Products. In the event that a Product is sold by
Imprimis, its Licensees or their respective Affiliates in combination with one
or more products which is itself not a Product, then Net Sales shall be
calculated by multiplying the sales price of such combination sale by the
fraction A/(A+B) where A is the fair market value of the Product(s) and B is the
fair market value of the other product(s) in the combination sale, each as
reasonably determined by Imprimis.

 

5.2 Reports and Net Sales Payments. Within sixty (60) days after the end of each
calendar quarter during the applicable Payment Period, Imprimis will deliver to
the Sellers a report setting forth for such calendar quarter (a) the calculation
of the applicable Net Sales Payment Consideration; (b) the payments due under
this Agreement for the sale of each Product; and (c) the applicable exchange
rate as determined below. Imprimis will remit the total payments due for the
sale of Products during such calendar quarter at the time such report is made.
No such reports or payments will be due for any Product before the First
Commercial Sale of such Product. With respect to Net Receipts received in United
States dollars, all amounts shall be expressed in United States dollars. With
respect to Net Receipts received in a currency other than United States dollars,
all amounts shall be expressed both in the currency in which the amount is
invoiced (or received as applicable) and in the United States dollar equivalent.
The United States dollar equivalent shall be calculated using the average of the
exchange rate (local currency per US$1) published in The Wall Street Journal,
Western Edition, under the heading “Currency Trading” on the last business day
of each month during the applicable calendar quarter.

 

8

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

5.3 Payment Provisions.

 

5.3.1 Payment Terms. The Net Sales Payment Consideration shown to have accrued
by each report provided for under Section 5.2 shall be due on the date such
report is due, and shall be paid 50% to NDS and 50% to ECNW. Payment of Net
Sales Payment Consideration in whole or in part may be made in advance of such
due date.

 

5.3.2 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all Net Sales Payment Consideration with respect to any
country in where a Product is sold, Imprimis shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to the each of the Seller’s accounts in a bank or other depository
institution in such country. If the payment rate specified in this Agreement
should exceed the permissible rate established in any country, the payment rate
for sales in such country shall be adjusted to the highest legally permissible
or government-approved rate.

 

5.3.3 Withholding Taxes. Imprimis shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Imprimis,
its Licensees or their respective Affiliates, or any taxes required to be
withheld by Imprimis, its Licensees or their respective Affiliates, to the
extent Imprimis, its Licensees or their respective Affiliates pay to the
appropriate governmental authority on behalf of the Sellers such taxes, levies
or charges. Imprimis shall use reasonable efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of the Sellers by Imprimis,
its Licensees or their respective Affiliates. Imprimis promptly shall deliver to
the Sellers proof of payment of all such taxes, levies and other charges,
together with copies of all communications from or with such governmental
authority with respect thereto.

 

5.4 Audits. Upon the written request of both Sellers and not more than once in
each calendar year, Imprimis shall permit an independent certified public
accounting firm of nationally recognized standing selected by the Sellers and
reasonably acceptable to Imprimis, at the Sellers’ expense, to have access
during normal business hours to such of the financial records of Imprimis as may
be reasonably necessary to verify the accuracy of the Net Sales Payment
Consideration reports hereunder for the eight (8) calendar quarters immediately
prior to the date of such request (other than records for which the Sellers have
already conducted an audit under this Section). If such accounting firm
concludes that additional amounts were owed during the audited period, Imprimis
shall pay such additional amounts within thirty (30) days after the date the
Sellers deliver to Imprimis such accounting firm’s written report so concluding.
The fees charged by such accounting firm shall be paid by the Sellers; provided,
however, if the audit discloses that the Net Sales Payment Consideration payable
by Imprimis for such period are more than one hundred ten percent (110%) of the
Net Sales Payment Consideration actually paid for such period, then Imprimis
shall pay the reasonable fees and expenses charged by such accounting firm. The
Sellers shall cause their accounting firm to retain all financial information
subject to review under this Section 5.4 in strict confidence; provided,
however, that Imprimis shall have the right to require that such accounting
firm, prior to conducting such audit, enter into an appropriate non-disclosure
agreement with Imprimis regarding such financial information. The accounting
firm shall disclose to the Sellers only whether the reports are correct or not
and the amount of any discrepancy. No other information shall be shared. The
Sellers shall treat all such financial information as Imprimis’ confidential
information, and shall not disclose such financial information to any Third
Party or use it for any purpose other than as specified in this Section 5.4.

 

9

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

5.5 Survival. This Section 5 shall survive the expiration or termination of this
Agreement and shall only terminate upon the expiration of the Payment Period and
all payment obligations.

 

6. Post-Effective Date Covenants.

 

6.1 Imprimis Diligence.

 

6.1.1 Imprimis shall use commercially reasonable efforts (whether alone or with
or through its Licensees and its or their respective Affiliates) to research,
develop and commercialize a Product in major markets.

 

6.1.2 Imprimis shall control, at its sole expense, the preparation, filing,
prosecution, maintenance and enforcement of the Assigned Patent Rights
consistent with prudent business practices, and shall consider in good faith the
interests of the Sellers.

 

6.2 Seller Covenants.

 

6.2.1 The Sellers shall transfer to Imprimis all documents and information
comprising the Assets within thirty (30) days after the Effective Date.

 

6.2.2 During the term of the Agreement, Imprimis shall have the first right (at
its sole option in its sole discretion) to acquire each new product and
technology opportunity of each of the Sellers and their respective Affiliates
pursuant to a transaction with substantially the same structure as this
Agreement.

 

6.3 Further Assurances.

 

6.3.1 The Sellers shall provide all cooperation reasonably requested by Imprimis
in connection with any effort by Imprimis to establish, perfect, defend, or
enforce its rights in or to the Assets (including the Assigned Patent Rights).
Such cooperation shall include, without limitation, (i) executing further
consistent assignments, transfers, licenses, and releases, and (ii) providing
data and information, consulting with Imprimis and executing and delivering any
documents and instruments regarding the preparation and prosecution of the
Assigned Patent Rights. In addition, to the extent any of the Sellers cannot
transfer and assign any of the Assigned Patent Rights, or any portion thereof,
as of the Effective Date, then such Seller will assign and transfer the same at
the first opportunity to do so. To the extent further transfer or assignment of
any patents rights is required and the Sellers have not, within fifteen
(15) days after the delivery of such assignment to the Sellers, (a) executed and
returned to Imprimis the form of assignment reasonably requested by Imprimis, or
(b) delivered to Imprimis a written objection to Imprimis’ request, then each
Seller hereby irrevocably appoints Imprimis as its attorney-in-fact with the
right, authority, and ability to execute and enter into such assignment on
behalf of such Seller. The Sellers each further stipulates and agrees that such
appointment is a right coupled with an interest and will survive the incapacity
or unavailability of such Seller at any future time. To the extent that any of
the Assigned Patent Rights cannot be assigned and transferred by any of the
Sellers, then each of the Sellers hereby grants Imprimis an irrevocable,
worldwide, fully-paid up, royalty-free, exclusive license, with the right to
sublicense through multiple tiers, under the Assigned Patent Rights for all
purposes.

 

10

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

6.3.2 The Sellers shall provide all cooperation reasonably requested by
Imprimis, and shall provide reasonable to support to Imprimis, in connection
with any effort by Imprimis to perform: (a) processes and activities for the
further discovery and research of any Product for a particular indication;
(b) processes and activities conducted to obtain all approvals, licenses,
registrations or authorizations necessary for the commercialization of any
Product for a particular indication; and (c) processes and activities conducted
for the manufacture or other production of any Product. Such cooperation shall
include, without limitation, providing data and information and consulting with
Imprimis.

 

6.3.3 Imprimis shall determine the strategy for, and coordinate, the publication
and presentation of any disclosures related to the Technology, and the Sellers
and their respective Affiliates are not permitted to publish or present any
disclosures related to the Technology without the prior written consent of
Imprimis. Imprimis shall authorize and permit the publication or presentation of
information related to the Technology by the Sellers and their Affiliates only
in compliance with the following guidelines: A publishing party shall provide,
and shall cause its Affiliates to provide, to Imprimis copies of any manuscript
intended for publication or any presentation intended for public disclosure
(including any oral disclosure made with or without obligation of
confidentiality) by or on behalf of the publishing party or its Affiliates that
incorporates any information related to the Technology or that may include
confidential information of Imprimis, at least sixty (60) days before the
submission of any manuscript for publication or the public presentation for
Imprimis’ review and approval. If after review Imprimis determines that the
publishing party may publish or present such publication, Imprimis shall return
to the publishing party the manuscript or presentation with any proposed
changes. The publishing party shall incorporate Imprimis’ proposed changes to
the manuscript or presentation prior to publication. Imprimis may further
request that the publishing party postpone the publication or presentation in
order to consider appropriate patent applications or other protection to be
filed on information contained in the publication or presentation.

 

7. Indemnification.

 

7.1 Indemnification of Imprimis. Subject to the provisions of this Section 7,
each of the Sellers shall indemnify and hold harmless Imprimis, its officers,
directors, affiliates, agents, stockholders and representatives (collectively,
the “Imprimis Indemnitees”), from and against any and all damage, loss,
liability and expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ and consultants’ fees and expenses in
connection with any action, suit or proceeding or settlement of any of the
foregoing) (collectively, “Losses”) incurred or suffered by an Imprimis
Indemnitee arising out of:

 

11

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

7.1.1 any breach of the representations and warranties of such Seller set forth
in this Agreement;

 

7.1.2 any breach of any covenant or agreement of such Seller set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement; and

 

7.1.3 the ownership or operation of the Assets prior to the Effective Date or
any liability or obligation whatsoever of such Seller.

 

7.2 Indemnification of the Sellers. Subject to the provisions of this Section 7,
Imprimis shall indemnify and hold harmless the Sellers and their respective
officers, directors, managers, members, affiliates, agents, stockholders and
representatives (collectively, the “Seller Indemnitees”), from and against any
and all Losses incurred or suffered by a Seller Indemnitee arising out of:

 

7.2.1 any breach of the representations and warranties of Imprimis set forth in
this Agreement;

 

7.2.2 any breach of any covenant or agreement of Imprimis set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement; and

 

7.2.3 the activities of Imprimis regarding the ownership or operation of the
Assets after the Effective Date, including without limitation the manufacture,
use, or sale of Product by Imprimis, its Licensees or their respective
Affiliates or the use of Product by their customers.

 

7.3 Offset. Imprimis may offset against the Net Sales Payment Consideration or
any other amounts due the Sellers from Imprimis, any amounts owed to Imprimis
for indemnification under Section 7.1. The exercise of such offset by Imprimis
in good faith, whether or not ultimately determined to be justified, will not
constitute an event of default hereunder. Neither the exercise nor the failure
to exercise, any such right of offset will constitute an election of remedies or
limit Imprimis in any manner in the enforcement of any other remedies that may
be available to it.

 

7.4 Procedure. A party seeking indemnification (the “Indemnitee”) will promptly
notify the other party (the “Indemnifying Party”) in writing of a claim or suit;
provided that an Indemnitee’s failure to give such notice or delay in giving
such notice will not affect such Indemnitee’s right to indemnification under
this Section 7 except to the extent that the Indemnifying Party has been
prejudiced by such failure or delay. Imprimis shall have the right to control
the defense of all indemnification claims hereunder. The Sellers shall have the
right to participate at their own expense in the claim or suit with counsel of
their own choosing. Imprimis will consult with the Indemnitee in good faith with
respect to all non-privileged aspects of the defense strategy. The Sellers
cooperate with the Imprimis as reasonably requested, at the Sellers’ sole cost
and expense. Imprimis will not settle any claim or suit with respect to which
any of the Sellers is the Indemnifying Party without such Seller’s prior written
consent, which consent shall not be unreasonably withheld.

 

12

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

7.5 Several Liability. All obligations of the Sellers hereunder are several and
not joint, and in no event shall a party have any liability or obligation with
respect to the acts or omissions of any other party to this Agreement.

 

8. Term and Termination.

 

8.1 Term. The term of this Agreement shall continue until expiration of all
payment obligations hereunder.

 

8.2 Termination.

 

8.2.1 Imprimis shall have the right to terminate this Agreement at its option in
its sole discretion upon written notice to the Sellers.

 

8.2.2 If Imprimis, its Licensee or their respective Affiliates fails to file an
Investigational New Drug Application in the United States for a Product before
the fifth anniversary of the Effective Date, then (unless the parties otherwise
mutually agree in writing) the Sellers shall jointly have the right, at their
option and as their sole remedy, to terminate the Agreement.

 

8.2.3 In the event of the termination of this Agreement in accordance with this
Section 8.2, Imprimis shall re-assign to the Sellers the Technology and the
other Assets.

 

9. Miscellaneous.

 

9.1 Public Announcements. No party shall make any public announcements
concerning matters concerning this Agreement or the negotiation thereof without
the prior written consent of the other parties unless such disclosure is
required by law, in which case the announcing party shall provide the other
party with reasonable notice of such disclosure.

 

9.2 Assignment. No party shall assign its rights or obligations under this
Agreement without the prior written consent of the other parties; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section 9.2 shall be void.

 

13

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

9.3 Confidentiality. Each party hereby agrees, and agrees to cause its
stockholders, members, and representatives, to keep the terms of this Agreement
confidential and, without limiting its other obligations hereunder, will treat
and safeguard such terms with the same degree of care with which it treats its
own confidential information (but in no less a reasonable degree of care) and to
limit access to such terms to such employees, consultants, representatives and
professional advisors of such party who reasonably require such access in
connection with the activities contemplated by this Agreement or otherwise to
administer the terms of this Agreement. To the extent practicable, in the event
that a party is required to disclose such terms pursuant to any law, regulation,
or judicial or administrative directive, such party will promptly notify the
other party in order to allow the other party a reasonable period of time to
obtain protective or confidential treatment of such terms before they are
disclosed. Either party may disclose the terms of this Agreement (i) to the
extent required, in the reasonable opinion of such party’s legal counsel, to
comply with applicable laws, including, without limitation, the rules and
regulations promulgated by the United States Securities and Exchange Commission;
and (ii) in connection with a prospective acquisition, merger, financing, or
license for such party, to prospective acquirers or merger candidates or to
existing or potential investors or licensees; provided that prior to such
disclosure each such candidate or investor will agree to be bound by obligations
of confidentiality and non-use at least equivalent in scope to those set forth
in this Section 9.3. Each party acknowledges that it will be impossible to
measure in money the damage to the other party if such party fails to comply
with the obligations imposed by this Section 9.3, and that, in the event of any
such failure, the non-disclosing party may not have an adequate remedy at law or
in damages. Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or damages, is an appropriate
remedy for any such failure and will not oppose the granting of such relief on
the basis that the disclosing party has an adequate remedy at law. Each party
agrees that it will not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with the non-disclosing party
seeking or obtaining such equitable relief.

 

9.4 Severability. Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity
or unenforceability, without affecting in any way the remaining provisions
hereof.

 

9.5 Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflicts of law principles thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any federal
court located in the State of Delaware having jurisdiction, in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.

 

9.6 Entire Agreement; Amendment. This Agreement, and each additional agreement
and document to be executed and delivered pursuant hereto, constitute all of the
agreements of the parties with respect to, and supersede all prior agreements
and understandings relating to the subject matter of, this Agreement or the
transactions contemplated by this Agreement. This Agreement may not be modified
or amended except by a written instrument specifically referring to this
Agreement signed by the parties hereto.

 

9.7 Waiver. No waiver by one party of the other party’s obligations, or of any
breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.

 

14

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

9.8 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.

 

If to NDS: Novel Drug Solutions, LLC   540 Route 10 West   Randolph, NJ 07869  
Attention: Richard Dilzer     If to ECNW: Eye Care Northwest   350 Sparta Ave.,
Bldg A   Sparta, NJ 07871   Attention: Dr. Jeffrey T. Liegner     If to
Imprimis: Imprimis Pharmaceuticals, Inc.   12626 High Bluff Drive, Suite 150  
San Diego, California 92130   Attention: Chief Executive Officer

 

9.9 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

15

 

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

IN WITNESS WHEREOF, each of Imprimis and the Sellers has caused a duly
authorized representative to execute this Asset Purchase Agreement on the date
first written above.

 

NOVEL DRUG SOLUTIONS, LLC       By: /s/ John Scott Karolchyk   Name: John Scott
Karolchyk   Title: Owner         EYE CARE NORTHWEST, PA       By: /s/ Jeffrey T.
Liegner, MD   Name: Jeffrey T. Liegner, MD   Title: President         IMPRIMIS
PHARMACEUTICALS, INC.         By: /s/ Mark L. Baum   Name: Mark L. Baum   Title:
Chief Executive Officer  

 

[Signature Page to Asset Purchase Agreement]

 

16

 

 